Exhibit 10.4

Amendment No. 1 to Supplemental Agreement

This Amendment No. 1 to Supplemental Agreement (this “Amendment”) is retroactive
to May 1, 2016 (the “Amendment Date”), is signed as of the dates listed below,
and is between Sears Holdings Corporation (“SHLD”) and Sears Hometown and Outlet
Stores, Inc., (“SHO”). This Amendment amends the Supplemental Agreement between
SHMC and the SHO dated as of December 9, 2013 (the “Agreement”). Capitalized
terms used but not defined to in this Amendment are defined in the Agreement.

WHEREAS, the parties have determined that it is in both parties’ interest to
amend the Agreement as set forth below.

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
and other good and valuable consideration contained herein, the parties agree as
follows:

 

1. Amendments. The Agreement shall be modified as of the Amendment Date as set
forth below:

 

  a. Released Claims. Section 1.02(a) (Released Claims) is amended by:

 

  i. Adding the following after the reference to “Appendix #1”: “and “Appendix
#1A”; and

 

  ii. Deleting the last sentence of such Section (i.e., “Appendix #2 hereto
lists ...”).

 

b. SHO Limited Release. Section 1.02(b) (SHO Limited Release) is amended by:

 

  i. Changing each reference to “Appendix 1” to be “Appendix #1”;

 

  ii. Adding the following after each reference to “Appendix #1”: “and “Appendix
#1A”; and

 

  iii. Deleting “(other than the Open Issues)” from such Section.

 

c. SHLD Limited Release. Section 1.02(b) is amended by:

 

  i. Changing each reference to “Appendix 1” to be “Appendix #1”;

 

  ii. Adding the following after each reference to “Appendix #1”: “and “Appendix
#1A”; and

 

  iii. Deleting “(other than the Open Issues)” from such Section.

 

d.

Unreleased Claims; Stale Claims. Section 1.02(d) is amended by deleting the
language of the section and substituting the following sentence:



--------------------------------------------------------------------------------

  “The parties acknowledge that (i) this Agreement does not release any claims
that the parties may have that do not arise from the Released Claims (ii) that
arise from acts or omissions after the date of the applicable release, and
(iii) with respect to unreleased claims nothing in the Agreement affects the
operation of the “Stale Claims” provisions of the Ancillary Agreements that
include those provisions.

For clarity, the parties acknowledge that the placement of a Released Claim on
Appendix #1 or Appendix #1A under: (a) the heading “Claims Made By SHO”, (b) the
heading “Claims Made By Sears Holdings” or (c) under both headings, does not
alter the fact that such Released Claims are being released by both Parties.

 

  e. Appendix #1A. A new Appendix 1A (Additional Released Claims) is added to
the Agreement as set forth in Attachment #1 hereto.

 

  f. Appendix #2. Appendix 2 (Open Issues) is deleted from the Agreement.

 

  2. Condition Precedent. It is a condition precedent to the effectiveness of
this Amendment that the parties (or their Affiliates, as applicable) also
execute (collectively the “Related Amendments”): (a) that certain Amended and
Restated Merchandising Agreement, (b) Amendment #4 to Services Agreement,
(c) Amendment #1 to Employee Transition and Administrative Services Agreement,
(d) Amendment #1 to Shop Your Way Rewards Retail Establishment Agreement,
(e) Amendment #1 to Trademark License Agreement, (f) Amendment #4 to the prior
Merchandising Agreement between the Parties, and (g) Amendment #2 to Store
License Agreement (Outlet).

 

  3. No Other Amendments. Except as expressly amended herein, the Agreement
shall continue in full force and effect, in accordance with its terms, without
any waiver, amendment or other modification of any provision thereof, including
the parties’ choice of Illinois law (pursuant to Section 2.14(a) of the
Agreement) which also applies to this Amendment.

Signature Page Follows

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth below by their respective officers thereunto duly
authorized.

 

SEARS HOLDINGS CORPORATION       SEARS HOMETOWN AND OUTLET STORES, INC.

By: /s/ ROBERT A. RIECKER                                

VP Controller

May 10, 2016

     

By: /s/ RYAN D. ROBINSON                                

Senior Vice President, Chief Financial Officer and Chief Administrative Officer

May 11, 2016

 

3



--------------------------------------------------------------------------------

Attachment #1

Appendix #1A

(Additional Released Claims)

All references to SHO in this Appendix #1A shall be deemed references to SHO and
its Affiliates and references to SHO stores means stores owned by SHO, its
Affiliates and third parties authorized by SHO (e.g., franchisees, dealers).
Further, all references to SHLD in this Appendix #1A shall be deemed references
to and SHLD and its Affiliates.

 

Issue

  

Claims Made By SHO

1.      W2S Expansion (All Formats)

   Claims that SHLD has refused to provide W2S and other ecommerce services to
all SHO’s stores.

2.      Outlet HA Product

   Claims after the Effective Date that SHLD is obligated to sell SHO the
following categories of DRM merchandise: (1) transitions (displays); (2) web
order cancellations that are not part of SHLD’s Take-It-Home-Today program; and
(3) customer returns that are not otherwise subject to the Merchandising
Agreement.

3.      Store Delivery Operation

   Claims that products returned to SHLD “store delivery operation” units are
DRM and that SHLD has failed sell them to SHO.

4.      Exclusive Product

   Claims that SHO previously was granted an exclusive or similar rights to sell
any KCD-Branded Products (as that term was defined in the Merchandising
Agreement) and claims that such an arrangement can exist absent a written
agreement between the parties.

5.      Pilot Programs or other terminations of Services Do Not Require Delivery
of Required Notes

   Claims that SHO did not have to provide the required notice period for
termination of Services under the Services Agreement, including, without
limitation, claims that SHO did not have to give notice for pilot programs,
partial terminations etc. SHO agrees to provide proper written notice going
forward.

6.      SHO has the Right To Hire Its Own Repair Techs

   Claims that SHO had the right to hire its own repair techs for Outlet Store
Stock Repairs or other repairs of products.

7.      SHO, SHOS and Related Trademarks

   Claims that SHO had the right to register or use independently of the
parties’ License Agreements marks that contain the term “SHO” and “SHOS”. SHO
hereby agrees hereafter to never again register marks containing the term “SHO”
or “SHOS”.

8.      IT Service Requests

   Claims that SHLD improperly delayed or refused to implement various IT
service requests made by SHO.

9.      Subsidy Sharing

   Claims that SHLD did not properly share subsidy with SHO under the
Merchandising Agreement.

10.    Craftsman Ratchet Repairs

   Claims that SHO is entitled to reimbursement for lifetime warranty repairs of
ratchets by SHO stores and claims that SHO has the right to return such product
vs repairing it.

 

1



--------------------------------------------------------------------------------

11.    Renegotiation of “Seller Compensation”

   Claims by SHO that it had the right to unilaterally alter the amount SHO pays
for “Seller Compensation” under the Merchandising Agreement.

12.    Termination of Section 10 (Product Warranties and Repair) of the
Merchandising Agreement

   Claims related to SHO’s termination of Section 10 (Product Warranties and
Repair) of the Merchandising Agreement, which termination the parties never gave
effect to, including, without limitation, claims by SHO that SHLD was obligated
to continue to sell KCD-Branded Products to SHO without a warranty. By signing
the Amended and Restated Merchandising Agreement SHO has revoked such
termination.

13.    SYW Brands MOS

   Claims that SYW Brands merchandise constituted MOS and that SHLD refused to
sell such merchandise to SHO.

Issue

  

Claims Made By Sears Holdings

1.      Excess Inventory and Storage Fees

   Claims that SHO is not properly incented to control its demand forecast to
SHLD because SHLD bears the carrying costs on DC inventory for SHO.

2.      Clearance Centers

   Claims that SHLD is not permitted to open “Clearance Centers.”

3.      CRC Pick-Up Timeframes

   Claims that SHO has not been picking up freight from Sears facilities in a
timely manner.

4.      Selective Acceptance by SHO of DRM From CRC

   Claims that SHO has been selectively rejecting certain goods from the CRC
(e.g., Tempur-Pedic)

5.      Damaged/Non-Saleable Goods

   Claims that SHO been complying with the Agreement by unilaterally taking
markdowns for “non-saleable” DRM Products which SHO did not return.

6.      Termination of “Paid Call” Product Intake By SHO and Related Claims
Regarding Charges

   Claims that SHO improperly terminated the intake of paid calls for product
repair services at its stores and related Claims by SHLD regarding charges for
such calls.

7.      Subsidy Sharing

   Claims that SHO did not properly share subsidy with SHLD.

8.      Violations of The Product Services Exclusivity Provisions

   Claims that SHO violated the Product Services exclusivity provisions of the
Merchandising Agreement, including claims that SHO did not have the right to
perform cosmetic repairs and claims that SHO did not have the right to hire its
own technicians.

9.      SHO, SHOS and Related Trademarks

   Claims that SHLD was damaged by SHO’s attempt to register or use
independently of the parties’ License Agreements marks that contain the term
“SHO” and “SHOS”, including Claims by SHLD that SHO is liable for SHLD’s
attorneys’ fees in the parties’ proceedings before the U.S. PTO which SHO
voluntarily dismissed prior to the date hereof.

 

2